Citation Nr: 1449804	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-18 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to extension beyond January 1, 2008, of a temporary total rating for convalescence following right shoulder surgery.

2.  Entitlement to a rating greater than 30 percent for residuals of right clavicle fracture with degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1993.

This appeal arose from March 2008 and February 2009 rating decisions.  A March 2008 rating decision by the Philadelphia Regional Office and Insurance Center (hereinafter Agency of Original Jurisdiction (AOJ)) awarded a temporary total rating for convalescence following right shoulder surgery from November 26, 2007 to January 1, 2008.  A February 2009 AOJ rating decision denied a rating greater than 20 percent for service-connected residuals of right clavicle fracture.  In March 2009, the Veteran filed a notice of disagreement (NOD) regarding the effective date for the termination of temporary total rating for convalescence following right shoulder surgery as well as the 20 percent rating for his right shoulder disability.  A statement of this case (SOC) was issued in May 2009.  Also in May 2009, the AOJ awarded a 30 percent rating for residuals of right clavicle fracture with degenerative joint disease of the right shoulder (by combining previously assigned ratings of 20 percent for residuals of right clavicle fracture under Diagnostic Code (DC) 5203 and 10 percent for right shoulder limitation of motion under DC 5201).  The Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in June 2009.

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the file.

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A copy of the September 2014 hearing transcript is located in Virtual VA.  Accordingly, any future consideration of these claims should take into consideration the existence of these electronic records.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that AOJ written notations of file reflect its determination that the Veteran did not file a timely substantive appeal in response to a February 2012 SOC which addressed 16 separate issues.  See, e.g., Deferred Rating Decision dated February 2014.  To date, however, the AOJ has not formally notified the Veteran of this determination.  As the AOJ has not accepted as timely a substantive appeal to the February 2012 SOC or otherwise undertaken actions to waive the issue of timeliness, the Board does not have jurisdiction over these matters.  However, the matter of notifying the Veteran of this determination is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Veteran has testified to a medical need for a longer convalescence period following his right shoulder surgery than assigned by the AOJ.  On November 26, 2007, he underwent arthroscopic subacromial decompression and rotator cuff repair of the right shoulder.  A January 8, 2008 follow-up treatment record notes that the Veteran had been unable to schedule physical therapy with VA, but that he had been performing rehabilitation exercises on his own.  At that time, his private orthopedic surgeon provided a new prescription for passive range of motion until 8 weeks postoperatively followed by assisted range of motion and strengthening at 12 weeks postoperatively.

On April 10, 2008, the Veteran's private physician signed a document entitled "CERTIFICATE FOR SCHOOL/WORK ABSENCE" noting that the Veteran had been under his continuing care.  However, this certificate did not reflect any specific opinion regarding the Veteran's convalescence needs. 

Thereafter, the report of a January 2009 VA orthopedic consultation notes that the Veteran had an unsuccessful surgical repair of his right shoulder.  A post-surgical magnetic resonance imaging (MRI) scan was interpreted as showing a massive retracted tear of the supraspinatus tendon at the level of the glenoid, significant muscle wasting and significant muscular atrophy of the supraspinatus tendon.

Given this evidence, the Board finds that medical opinion is needed to determine when the Veteran's convalescence period from his November 2007 right shoulder surgery was completed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  To also obtain appropriate findings sufficient to assess the current severity of the Veteran's right shoulder disability, a VA examination should be scheduled  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Specific to the claim for an extension of the temporary total rating for convalescence, if the Veteran fails to report to the requested examination, the AOJ should arrange for claims file review by an appropriate physician to obtain the requested opinion.

However, the Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for increased rating .  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical examination and/or opinion in this appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA records, the claims file currently includes records from the Lebanon VA Medical Center (VAMC) dated through December 5, 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified facility all outstanding records of VA evaluation and/or treatment of the Veteran since December 5, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lebanon VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 5, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, per

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, obtain all identified records  currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, d notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report).

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

As the Veteran has a history of clavicle fracture, the examiner must also provide complete findings as to impairment of the clavicle due to dislocation, nonunion or malunion as well as impairment of the humerus due to loss of head, nonunion, fibrous union, recurrent dislocation and/or malunion. 

The examiner should also comment on the functional effects of the Veteran's right shoulder disability on his activities of daily living, to include employment.

Further, the examiner should provide and opinion, consistent with sound medical judgment, as to the approximate date when the Veteran's recovery period from his November 2007 right shoulder surgery was completed.  In this regard, the examiner should review all private and VA treatment records, to include the following:

* a January 8, 2008 private orthopedist follow-up treatment record noting that the Veteran had been unable to schedule physical therapy with VA, but that he had been performing rehabilitation exercises on his own; and providing a new prescription for passive range of motion until 8 weeks postoperatively followed by assisted range of motion and strengthening at 12 weeks postoperatively;
* an April 10, 2008 "CERTIFICATE FOR SCHOOL/WORK ABSENCE" from the Veteran's private orthopedic surgeon; and
* a January 2009 VA orthopedic consultation noting that the Veteran had an unsuccessful surgical repair of his right shoulder with post-surgical MRI findings of a massive retracted tear of the supraspinatus tendon at the level of the glenoid, significant muscle wasting and significant muscular atrophy of the supraspinatus tendon.

The examiner should discuss when the November 2007 surgery no longer impacted the Veteran's ability to engage in work.

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, arrange for claims file review by an appropriate physician to obtain the requested opinion regarding when the Veteran's recovery period from his November 2007 right shoulder surgery was completed.

Also, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, without good cause, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 


 Otherwise, adjudicate each claim on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

